Title: William Franklin to Joseph Galloway, 26 August 1760
From: Franklin, William
To: Galloway, Joseph


          
            My Dear Friend,
            London, Tuesday, Augst. 26. 1760
          
          The Mail was made up and sent for Falmouth on Saturday last, so that whether this may reach you by that Conveyance is uncertain. But as I imagine you must all be extremely anxious about the Fate of your very important Acts, and glad to know of every Thing relative to them from time to time, I have scribbled over as fast as possibly I could, two Papers which have occur’d since my Father’s last Dispatches, in hopes of getting them to Falmouth by the Post (which is just upon the Point of setting off) before the sailing of the Pacquet. The first is a Copy of the Attorney and Sollicitor Generals Report on the Question (which I some time ago sent to the Speaker) about His Majesty’s Right of repealing particular Clauses in Acts; the other is a Copy of a Letter from my Father to Mr. Pitt, imploring his Protection for the Province. What Intention the Lords of the Committee could have in proposing so strange a Question, it is difficult to say; but some are inclin’d to suspect that it covers a Design that may not be altogether to our Advantage. It’s being referr’d to our Adversaries Council has all along been look’d upon here by some disinterested People as an extreme partial Procedure. They go so far as to say, that as the Attorney and Sollicitor General are the only proper Persons for His Majesty to consult on such Matters, that they ought by no means to be concern’d as Advocates for either Side, as they must in all Probability become so bias’d thereby as not to be able to give His Majesty that impartial Advice the Occasion may require. [Between you and I, it is said, that we may look upon them all to be a Pack of d—d R—ls; and that unless we bribe them all higher than our Adversaries can do, and condescend to do every Piece of dirty Work they require, we shall never be able to attain common Justice at their Hands.] You’ll see that they have acknowledg’d (and it would have been strange indeed if they had not) that His Majesty must exercise his Right of Repeal in the entire, where all the Parts of the Act are relative to the same Subject. But then they go on to make some Distinctions, and to establish some Doctrines, which tho’ somewhat specious, are liable I think to many Objections, and if admitted may be productive of dangerous Consequences. I mean what they say with regard to Laws being void ab Initio, and Laws consisting of different Parts on different Subjects. I have not Time to give you my Sentiments in that respect, but I dare say they and many more will occur to you upon reading the Report. Those 2 Paragraphs, however, tho’ express’d in general Terms, seem to be levell’d against some of our particular Acts now before them, and intended to fix a Precedent for some future Occasion. Whether we may promise ourselves any Advantage by the Application to Mr. Pitt is uncertain; but methinks it can do no Harm. The Words which have a Line drawn thro’ them were sent exactly in the same Manner to Mr. P. that he might see what was in the Writer’s Thoughts to say, if the Occasion had been proper. This is a new Species of Rhetoric, which (as there is no hanging a Man for his Thoughts) would be of considerable Service to those who write and publish Libels, if they could get them printed in that Manner. Many of the Merchants of London who trade to Pensylvania have sign’d a Petition in favour of the Paper money Acts, which will be presented tomorrow. This Matter would have been much more forward had it not been for the cold Water thrown on it by D[avi]d Barclay and Company and I hope the Friends of the Province will remember them accordingly. The Report of the Board of Trade, My Father’s Notes thereon, and the Paper drawn up to induce the Merchants to petition in our Behalf have been all sent you. If after Consideration of them, you and the Speaker, and any other of the Members of Assembly would send us such Observations on them as occur, they may possibly come Time enough to be of Service to my Father, in drawing up what he may find necessary to publish to the World on the Occasion. For that the Plan of Attack must be chang’d from the Proprietors to the Board of Trade seems to me highly probable. Till the iniquitous System of Government which they would establish in the Colonies, for their own selfish Purposes, is fully expos’d, I think we can hope for no good from that Quarter. I write my Sentiments freely to you as I know no undue Use will be made of them.
          The Books of Husbandry which were lost in House, I shall send other Copies of by either Faulkener or McDougal, who sail in a few Days. By the first I have sent you Venus, and I hope her Ladyship will prove acceptable.
          
          I have not Time to wonder or I should most prodigiously, at not having heard from you this Twelve-month; in which Time I have wrote you 5 or 6 Letters; so that you have repaid all my former Negligences, with Interest.
          There is News this Day come to Town of the K. of Prussia’s having by forc’d Marches from Saxony got before M. Daun into Silesia, and there attack’d General Laudoun and totally defeated Him, having kill’d 7, of 8,000, and taken 4,000 Prisoners, 90 Pieces of Cannon, and all their Baggage. That the Battle to be fought Tomorrow, which is the great and important Day big with the Fate of Pensylvania, may be as successful on our Side, is the sincere and fervent Prayer of, Dear Galloway, Your very affectionate humble Servant
          
            Wm: Franklin
          
          
            P.S. We have received no Minutes of your Proceedings since Governor Hamilton’s Arrival, except a Copy of his propos’d Amendments, and a few Messages relative to the last £100,000 Act inclos’d in a Letter from the Speaker. But the Act itself (which would now be of use) nor any other public Paper has been sent, which I am much surpriz’d at. The Proprietor says he has authentic Accounts of great Injustice done him in the Assessments. Of this we know nothing particular. If he means in Cumberland County I should be inclin’d to suspect it was a concerted Thing in order to throw an Odium on the Assembly, as he and his Party have such Influence there as to be able to procure whatever they Please.
          
          
            To Mr. Galloway
          
        